FILED
                           NOT FOR PUBLICATION
                                                                            JUL 28 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELINOR OTTO, on behalf of herself and            No.   15-55987
all others similarly situated,
                                                 D.C. No.
              Plaintiff-Appellant,               2:14-cv-05426-JAK-PLA

 v.
                                                 MEMORANDUM*
EMPLOYEE RETIREMENT INCOME
PLAN - HOURLY WEST, FKA
Employee Retirement Income Plan of
McDonnell Douglas Corporation-Hourly
West Plan, an ERISA pension plan,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                        Argued and Submitted July 8, 2016
                              Pasadena, California

Before: VANASKIE,** MURGUIA, and WATFORD, Circuit Judges.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Thomas I. Vanaskie, United States Circuit Judge for
the Third Circuit, sitting by designation.
      Elinor Otto appeals the district court’s order granting summary judgment on

her ERISA claim in favor of her Boeing pension plan, the Employee Retirement

Income Plan - Hourly West (the Plan). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The text of the Plan does not unambiguously require that active employees’

minimum payments be annually increased to the product of the employees’ years

of service and applicable rate from the previous year. The Plan text is ambiguous

as to whether the term “Accrued Benefit determined or redetermined as of the

immediately preceding December 31” includes the actuarial reduction to the

Accrued Benefit. The Plan’s interpretation including the reduction is reasonable,

and consistent with its stated purpose of providing income after retirement. See

Dolan v. U.S. Postal Serv., 546 U.S. 481, 486 (2006) (“Interpretation of a word or

phrase depends upon reading the whole statutory text, considering the purpose and

context of the statute . . . .”). The Plan did not abuse its discretion in determining

Otto’s benefits. See McDaniel v. Chevron Corp., 203 F.3d 1099, 1113 (9th Cir.

2000).

      AFFIRMED.




                                           2